    Case: 2:20-cr-00062-SDM Doc #: 21 Filed: 05/08/20 Page: 1 of 1 PAGEID #: 62




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


United States of America
                                                              NOTICE
         vs.                                                  Case No. 2:20-cr-62(2)
                                                              JUDGE SARAH D. MORRISON

Whitney R. Lancaster


        TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:

Place:         United States District Court                      COURTROOM # 132
               Joseph P. Kinneary U.S. Courthouse
               85 Marconi Boulevard                            MAY 14, 2020 @ 2:00 P.M.
               Columbus, Ohio 43215


TYPE OF PROCEEDING: ARRAIGNMENT ON INDICTMENT


The call-in information for interested parties, the media, or the general public is: 1 (571) 317-
3122, Access Code is 114-450-389. Invitation information for the GoToMeeting video
conference will be supplied to counsel of record prior to the hearing.



                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
DATE:      May 8, 2020

                                                    /s / Theresa Bragg
                                                       (By) Theresa Bragg, Deputy Clerk


To: Counsel served electronically via CM/ECF
     United States Marshal=s Office
     United States Pretrial Services
     United States Probation
